                             UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

                                                              Chapter 11

ALL AMERICAN OIL & GAS,                                       Case No. 18-52693-rbk
INCORPORATED, et al.1
                                                              Jointly Administered Under
                           Debtors.                           Case No. 18-52693-rbk


              CAMDEN FINANCIAL SERVICES’ MOTION FOR SUMMARY
           JUDGMENT ON AFFIRMATIVE DEFENSES TO PROOFS OF CLAIM

TO THE CHIEF U.S. BANKRUPTCY JUDGE RONALD B. KING:

         Creditor Camden Financial Services (“Camden”), in its capacity as the assignee of

Niagara International Capital Limited (“Niagara”), files this Motion for Summary Judgment on

Affirmative Defenses to Proofs of Claim (the “Motion”) and in support thereof, Camden

respectfully states as follows:

                                      PRELIMINARY STATEMENT

         1.       Pending in this matter is the Motion to Estimate Camden’s Proofs of Claim (the

“Estimation Motion”) against AAOG (Claim No. 16) and KRH (Claim No. 17) (collectively, the

“Camden Claims”).          In the Estimation Motion, the Debtors assert various defenses to the

Camden Claims as support for their argument for estimation. Because each of the asserted

defenses fail as a matter of law, Camden requests that the Court summarily deny each of them

and estimate the Camden claims in the full amount as filed.

         2.       The Camden Claims arise out of, and seek to redress, AAOG’s and KRH’s

(collectively, the “Debtors”) failure and refusal to honor their express contractual obligations


1
   The Debtors in these Cases, along with the last four digits of each Debtor’s federal tax identification number are:
as follows: All American Oil & Gas Incorporated (5894) (“AAOG”); Kern River Holdings Inc. (0508) (“KRH”);
and Western Power & Steam, Inc. (2088) (“WPS”). The Debtors’ service address is 9601 McAllister Freeway, Suite
221, San Antonio, Texas 78216.


22281110v.2
under their respective written agreements with Niagara and Global, pursuant to which they each

retained Niagara and Global as their exclusive financial advisors (respectively, the “AAOG

Agreement” and the “KRH Agreement”, collectively the “Advisor Agreements”).2 Niagara’s

rights under the Advisor Agreements were assigned to Camden pursuant to that Assignment and

Assumption Agreement dated August 2, 2017 (the “Assignment”).3                            Under the Advisor

Agreements and pursuant to the Assignment, AAOG and KRH are obligated to pay Camden

more than $4 million in fees due and owing to Niagara following two September 2016

transactions that refinanced more than $130 million of the Debtors’ senior and subordinated debt

(collectively, the “September 2016 Transactions”).

        3.       Kern Cal Oil 7, LLC (“KCO”), an alleged secured creditor of the Debtors, filed its

Motion to Estimate Camden Financial Services’ Claim (the “Motion”) [Docket No. 245] in

which the Debtors filed a Joinder (the “Joinder”) [Docket No. 259]. Although no objection to

the Camden Claims has been filed, both the Motion and the Joinder assert defenses against the

Camden’ Claims which are premised upon the Debtors’ legally unfounded allegations4and are

incapable of exonerating the Debtors of liability for their breaches of the AAOG and KRH

Agreements as a matter of controlling California law.5 Accordingly, and due to the fact that the

Motion is merely an estimation of the Camden Claims that has been set on an expedited basis,

Camden seeks a summary adjudication denying such unfounded affirmative defenses and a

corresponding estimation of its claims in full. Such disposition is compelled by the applicable

2
  See Ex. 1 [AAOG Agreement] and Ex. 2 [KRH Agreement], attached hereto. From March 2014 to September
2015, Niagara and Cappello Global, LLC (“Global”), in their capacity as AAOG’s and KRH’s exclusive financial
advisor, successfully recapitalized approximately $230 million in debt that was owed by those entities. As a result
of those efforts, Niagara was contractually entitled to receive, and was paid, approximately $7.6 million in fees,
representing less than 4% of the value of the financial transactions it closed.
3
  See Ex. 9 [Assignment] attached hereto.
4
  See Joinder filed on January 16, 2019 [Dkt. No. 259], at pp.5-8.
5
  See Ex. 1 [AAOG Agreement] at p. 16, Appendix A at § 5; and Ex. 2 [KRH Agreement] at p. 15, Appendix A at
§ 5, expressly providing that the AAOG and KRH Agreements are “governed by and construed in accordance with
the laws of the state of California, without regard to its choice of laws provisions.”


22281110v.2                                             2
law and will have the practical benefit of eliminating unnecessary expense to the Debtors’

estates. Further, efficiently estimating the Camden Claims in their appropriate full amount will

facilitate the proper administration of Debtors’ reorganization proceedings.

                                       FACTUAL BACKGROUND

          A.       The AAOG Agreement

          4.       On February 20, 2014, AAOG entered into the AAOG Agreement, pursuant to

which it jointly retained Niagara and Global to serve as AAOG’s exclusive “Advisor” with

respect to a wide range of financial transactions involving AAOG and its related entities,

including, without limitation, KRH (collectively defined in the AAOG Agreement as the

“Company”), for an initial term of no less than three years.6 The AAOG Agreement set forth

detailed schedules identifying the fees that AAOG was required to pay Niagara upon the closing

of any “Transaction” during the term of that Agreement, including, without limitation, a

“restructuring” of the Company’s debt with its then-largest creditor, Chambers Energy

Management, L.P. (“Chambers”), and a “recapitalization [] involving the issuance of any

indebtedness or securities by the Company” to a “Covered Party,” defined as any person or entity

“introduced or identified by or on behalf of Advisor or Company, or who is in contact with or is

contacted by Advisor or the Company during the Term of the [AAOG] Agreement.”7 As clearly

established by the following provisions, the AAOG Agreement expressly prohibited AAOG from

using any third-party to perform financial advisory services, or to avoid its contractual payment

obligations to Niagara:

                  “no other financial advisor [was] or [would] be authorized by [the Company]
                   during the Term of [the AAOG] Agreement to perform services on the
                   Company’s behalf of the type described hereunder or which Advisor is otherwise
                   authorized to perform [under the AAOG Agreement]”;

6
    See Ex. 1 [AAOG Agreement] at pp. 1-3, 6.
7
    Id. at pp. 1-5, 10-11, 13.


22281110v.2                                       3
                  “[n]o fee payable to any other financial, legal, or other advisor either by the
                   Company or any other entity shall reduce or otherwise affect the fees payable
                   [under the AAOG Agreement] to Advisor, except as otherwise agreed to in
                   writing by Advisor”; and

                  the Company would “not engage in discussions regarding a Transaction except
                   through Advisor.”8

           B.      The Chambers Transaction

           5.      After entering into the AAOG Agreement, Niagara—together with licensed

personnel affiliated with Global authorized to offer broker dealer services on behalf of Niagara

(collectively, the “Global-Affiliated Niagara Representatives”)—rendered financial advisory

services resulting in Chambers loaning $50 million to KRH on or about March 10, 2014, which

proceeds were then used by KRH to buy-out Chambers’ stock-purchase warrants and royalty

interests in KRH’s oil production (the “Chambers Transaction”). As a result of the closing of the

Chambers Transaction, Niagara was contractually entitled to, and was paid, a $1.05 million fee.

           C.      KRH’s Separate Retention of Niagara and Global as Its Exclusive Financial
                   Advisor

           6.      Following the close of the Chambers Transaction, the Debtors’ Secretary and

General Counsel sent the Global-Affiliated Niagara Representatives an email on March 10, 2014,

requesting their preparation of “a new/supplemental engagement letter” for KRH’s separate

execution.9 In response, Niagara and Global prepared and entered into the KRH Agreement,

which KRH executed on or about April 9, 2014.                     Like the AAOG Agreement, the KRH

Agreement also:

                  Provided that, for a minimum term of three years, Niagara and Global would
                   serve as KRH’s exclusive “Advisor” with respect to a wide range of financial
                   “Transactions” involving KRH, “its subsidiaries and affiliates and the respective
                   entities that any one of them forms or merges into, that acquires such entity or in
                   which it invests” (collectively defined in the KRH Agreement as the “Company”),

8
    Id. at p. 3.
9
    See Ex. 3 [3/10/14 email from D. Katz to R. Deutschman] (emphasis added).


22281110v.2                                              4
                including, without limitation, a “recapitalization [] involving the issuance of any
                indebtedness or equity securities by [KRH],” or “the sale of the Company” to a
                “Covered Party”;10

               Set forth detailed schedules specifying the fees that KRH was required to pay to
                Niagara upon the closing of different types of “Transactions”;11

               Provided that that “no other financial advisor [was] or [would] be authorized by
                [KRH] during the Term of [the KRH] Agreement to perform services on [KRH’s]
                behalf of the type described hereunder or which Advisor [was] otherwise
                authorized to perform [under the KRH Agreement]”;12 and

               Provided that (i) the payment of a fee to any other legal, financial or other advisor
                would not “reduce or otherwise affect the fees payable [under the KRH
                Agreement] to Advisor, except as otherwise agreed to in writing by Advisor;” and
                that (ii) during the Term of the KRH Agreement, KRH was prohibited from
                engaging in any “discussions regarding a Transaction except through Advisor.”13

        Consistent with its separate and distinct nature, and in contrast to the AAOG Agreement

which was executed only by AAOG’s President, Robert Morris, the KRH Agreement was

executed by KRH’s President, Robert Shore, alone.14

        D.      The Recapitalization of KRH’s Chambers Debt

        7.      On or about October 6, 2014, Niagara and the Global-Affiliated Niagara

Representatives recapitalized KRH’s debt with Chambers by replacing it with $131 million in

senior secured financing obtained from GE Capital (the “GE Debt”), which was used to pay-off

the Chambers debt in its entirely (the “GE Transaction”). As a result of the closing of the GE

Transaction, Niagara was contractually entitled to, and was paid, a $4,002,500 fee.

        E.      The First Recapitalization of the GE Debt

        8.      On or about May 19, 2015, GE exercised its right under the GE Transaction to

make a “borrowing base redetermination,” pursuant to which it demanded that KRH repay $20

10
   See Ex. 2 [KRH Agreement] at pp. 1-3, 5, 12.
11
   Id. at pp. 3-4, 9-10.
12
   Id. at p. 3.
13
   Id.
14
   See and compare Ex. 1 [AAOG Agreement] at pp. 9, 17; and Ex. 2 [KRH Agreement] at pp 8, 17.


22281110v.2                                          5
million of the GE Debt (the “First GE Repayment Demand”). Less than four months later on or

about August 31, 2015, Niagara and the Global Affiliated Niagara Representatives obtained

financing in the form of a $50 million second lien loan from Alliance Bernstein Private Credit

Investors L.P. (“AB”), $45 million of which was used to satisfy GE’s repayment demand and to

further pay down the GE Debt. As a result, Niagara was contractually entitled to, and was paid,

a $2,187,500 fee.

        F.     The Debtors Improperly Retain Third-Party Consultants for the Admitted
               Purpose of Attempting to Avoid Their Contractual Payment Obligations to
               Niagara

        9.     On or about May 4, 2016, GE exercised its rights to make a second borrowing

base redetermination and demanded that KRH repay an additional $15 million in loan principal

(the “Second GE Repayment Demand”), requiring KRH to again seek financing.

        10.    In June 2016, the Debtors retained the son of an AAOG Board member, Kip

Ferguson, and his partner, Chris Ryals, as third-party financial consultants to respond to the

Second GE Repayment Demand, in direct violation of the AAOG and KRH Agreements’

exclusivity provisions (collectively, the “Improperly Retained Consultants”). As confirmed by

the express written admissions made in the Debtors’ Report of the Special Committee of the

Board of Directors provided to AAOG’s shareholders on or about April 7, 2017 (the “AAOG

Special Report”), the Debtors engaged the Improperly Retained Consultants for the specific

purpose of attempting to circumvent their respective Advisor Agreements with Niagara, and

avoid paying any fees to Niagara in connection with any “Transaction” refinancing KRH’s debt.

Thus, as expressly admitted by the Debtors in the AAOG Special Report:

                1.     On June 15, 2016, AAOG and KRH agreed to engage the Improperly
        Consultants as “strategic advisors” for a period of six-months, during which the
        Improperly Retained Consultants would receive (i) collective monthly fees of $300,000,
        plus (ii) a minimum “Cash Bonus” of $300,000 upon the completion of the “short-term
        and medium-term objectives” outlined in the parties’ consulting agreements, which


22281110v.2                                   6
           objectives (iii) “were all intended to assist AAOG in accomplishing the overarching goal
           of achieving a debt restructuring to ameliorate the issues caused by the GE Default
           Notice[,]” and (iv) specifically included “[a]mending the existing capital structure with
           lending group . . . , [identifying] [n]ew equity and/or debt capital partners” and
           “[n]egotiat[ing] directly with Company’s lenders in an efforts to complete a restructuring
           of the existing capital structure including the Company’s hedges[.]”;

                   2.      The Improperly Retained Consultants were engaged because “AAOG’s
           directors and officers were eager to . . . diversify [AAOG’s] approaches to identifying
           potential financing and liquidity solutions,” and “[a]t the same time . . . , were also
           concerned about the fees and costs the Company would incur as a result of, and in
           potentially curing, the [GE] Default Notice, because, when AAOG had received a prior
           and similar borrowing base deficiency noticed issued by GE Capital in May 2015—only
           one year earlier—the Company paid in excess of $2 million to its outside financial
           advisor [Niagara] to negotiate a refinancing with the Company’s existing lenders in order
           to resolve the notice of default.”;

                   3.    Following their engagement, AAOG’s President, Robert Morris, “directed
           that the Consultants lead the financing efforts[,]” leading to “a series of formal and
           informal meetings with financial institutions and other potential sources of financing.”;

                   4.       Between July and September 2016, “the Consultants were also
           continuously involved in extensive negotiations with [AB] and Goldman, Sachs & Co.
           (‘Goldman’), the Company’s second-lien lenders, and . . . these negotiations ultimately
           resulted in a restructuring of the Company’s debt [in September 2016][,]” whereby “the
           second-lien holders [AB and Goldman] would ultimately replace GE Capital and Fortress
           as the first-lien holders . . . . [and] [KRH] also entered into a second-lien credit facility
           with AB and Goldman.”; and

                   5.      The Improperly Retained Consultants “were each paid $150,000 for a total
           [bonus] of $300,000, on October 3, 2016[,]” and the collective $600,000 they received
           from AAOG was “far less than the over $2 million paid to the Company’s outside
           financial [advisor] [Niagara] in connection with the May 2015 borrowing base deficiency
           default notice issued by GE Capital . . . .”15

           G.      The Debtors’ Failure and Refusal to Pay Niagara its Contractually Required
                   Fees

           11.     From June to September 2016, the Improperly Retained Consultants participated

in, and excluded Niagara and the Global-Affiliated Niagara Representatives from, negotiations

with AB, as well as with other potential lenders, regarding the refinancing of the GE Debt in

response to the GE Second Repayment Demand. On or about September 14, 2016, the Debtors

15
     See Ex. 4 [AAOG Special Report] at pp. 4-11.


22281110v.2                                          7
approved term sheets for the September 2016 Transactions with AB, pursuant to which AB

would replace GE as KRH’s first lien lender, and would refinance AB’s existing second lien loan

to KRH.

        12.    Among other things, the September 2016 Transactions (i) replaced GE’s first lien

loan to KRH with a senior credit facility from AB that was secured by AAOG’s assets and was

subject to a new interest rate, new maturity date, new financial covenants, and a modified

amortization schedule; (ii) refinanced AB’s second lien loan with a new interest rate and new

maturity date; (iii) awarded AB warrants to purchase up to 25% of AAOG’s stock; and (iv)

granted AB the right to convert its first and second lien loans into a unitranche structure.

        13.    Pursuant to the express terms of the AAOG and KRH Agreements, the September

2016 Transactions each constituted a separate “Transaction” entitling Niagara to the payment of

fees totaling $4.162 million. Specifically: (a) The replacement of GE’s first lien loan to KRH

constituted a “Recapitalization” of $87.6 million in senior debt with no equity component,

contractually entitling Niagara to a transaction fee of $1.908 million under Schedule C of the

AAOG and KRH Agreements; and (b) The refinancing of AB’s second lien loan constituted a

“Recapitalization” of $51.673 million in subordinated debt, contractually entitling Niagara to a

transaction fee of $2.254 million under Schedule B of the AAOG and KRH Agreements.

Although the Debtors paid the Improperly Retained Consultants $600,000 for their performance

of advisory services related to the September 2016 Transactions, they Debtors failed and refused

to pay any portion of the $4.162 million in fees contractually owed to Niagara.

        H.     The Debtors’ Attempt to Unilaterally Terminate the KRH Agreement and
               Their Attempted Secret Sale

        14.    After the close of the September 2016 Transactions, the Debtors requested that

Niagara and the Global-Affiliated Niagara Representatives help procure equity financing that, if



22281110v.2                                       8
obtained, would result in the cancellation of AB’s remaining warrants to purchase AAOG’s

stock. Niagara and the Global-Affiliated Niagara Representatives agreed to do so but, in light of

the outstanding fees due on the September 2016 Transactions, requested that the Debtors remit

an advance payment of $350,000 unrelated to the outstanding fees owed to Niagara on the

September 2016 Transactions prior to their commencement of such work. In response, KRH

paid Niagara a $100,000 “Consulting” fee on November 15, 2016, and a $250,000 “Consulting”

fee on December 14, 2016 (collectively, the “New Transaction Advance Consulting Fees”).16

        15.      After receiving the New Transaction Advance Consulting Fees, Niagara and the

Global-Affiliated Niagara Representatives worked to locate and procure new financing.

However, on February 10, 2017, the Debtors’ Secretary and General Counsel sent a letter which

not only purported to unilaterally terminate the KRH Agreement in violation of its express terms,

but also further revealed—for the first time—that the Debtors were engaged in undisclosed

negotiations to sell AAOG, in direct violation of Niagara’s and Global’s exclusive rights and

financial advisor status under the AAOG Agreement.17 On February 14, 2017, the Debtors’

Secretary and General Counsel retracted their attempted termination of the KRH Agreement, and

notified Niagara and the Global-Affiliated Niagara Representatives that KRH now would not

renew the KRH Agreement upon its expiration (the “Retraction Letter”). The Retraction Letter

directed Niagara to “take no further actions on [KRH’s] behalf and to do no further work

pursuant to the [KRH] Agreement,” and expressly acknowledged and agreed that the “failure to

take such actions and do such work” did not waive any of Niagara’s rights under the KRH

Agreement, “all of which [were] expressly reserv[ed].”18



16
   See Ex. 5 [11/15/16 and 12/14/16 New Transaction Advance Consulting Fees invoices].
17
   See Ex. 6 [Attempted Termination Letter].
18
   See Ex. 7 [Retraction Letter].


22281110v.2                                           9
                                                   ARGUMENT

            I.       The Debtors’ Proffered Defenses to Payment of the Contractually Required
                     Fees Due and Owing to Niagara are Legally Meritless

            16.      As set forth in their Joinder, the Debtors proffer and rely upon the following

alleged legal defenses (collectively, the “Alleged Defenses”) in response to the legally

dispositive provisions of the AAOG and KRH Agreements entitling Camden to the relief

requested in the Camden Claims:

                     (1)         That Niagara orally agreed to accept $350,000 from the Debtors in final
                                 accord, satisfaction and settlement of its $4.126 million fee entitlement,
                                 which alleged agreement was neither reduced to, nor is reflected in, any
                                 writing (the “Alleged Accord and Satisfaction Defense”);

                     (2)         That Niagara and Global fraudulently induced the Debtors to enter into the
                                 AAOG and KRH Agreements in February and March 2014, respectively,
                                 by allegedly concealing publicly available court records concerning
                                 litigation involving non-parties to each of those agreements (the “Alleged
                                 Fraudulent Inducement Defense”);

                     (3)         That the Debtors did not hire the Improperly Retained Consultants as
                                 “advisors” to negotiate the September 2016 Transactions, and that even if
                                 they did, the September 2016 Transactions allegedly did not constitute
                                 “Transactions” under the AAOG and KRH Agreements because they
                                 purportedly consisted of AB simply exercising its contractual right—
                                 pursuant to an Intercreditor Agreement with GE—to purchase GE’s first
                                 lien debt (the “Alleged First Lien Swap Defense”); and

                     (4)         That AAOG is not responsible for any fees due and owing on the
                                 September 2016 Transactions because the KRH Agreement allegedly
                                 superseded and rendered the AAOG Agreement legally obsolete (the
                                 “Alleged Supersession Defense”).19

            As established below, each of the Alleged Defenses is incapable of exonerating the

Debtors of liability for their breaches of the AAOG and KRH Agreements as a matter of

controlling California law.




19
     See Joinder at p. 3, ¶ 3.


22281110v.2                                              10
                1.       The Debtors’ Alleged Accord and Satisfaction Defense is Legally
                         Baseless and Required to be Denied.

        17.     In direct contradiction of (i) the provisions on the face of the AAOG and KRH

Agreements expressly prohibiting and precluding oral modifications;20 and despite (ii) the

complete absence of any written agreement notwithstanding the direct involvement and

representation at all relevant times by their Secretary and General Counsel, the Debtors’ Alleged

Accord and Satisfaction Defense baldly asserts that Niagara and Global orally agreed in late

2016 “to forego any fees due to Niagara in connection with the [September] 2016

[T]ransaction[s] in exchange for payment by KRH of [the] $350,000” invoiced for the New

Transaction Advance Consulting Fees.21 In addition to being belied by the express terms of the

AAOG and KRH Agreements themselves, the Debtors’ Alleged Accord and Satisfaction Defense

also is legally incapable of exonerating them of liability for their breach of those agreements.

        18.     Specifically, governing California law is clear that an accord and satisfaction

defense requires proof “that the debtor made it clear that acceptance of what he tendered was

subject to the condition that it was to be in full satisfaction of the creditor’s unliquidated claim,”

and “that the creditor clearly understood when accepting what was tendered that the debtor

intended such remittance to constitute payment in full of the particular claim in issue.” Bii Fin.

Co. v. U-States Forwarding Servs. Corp., 95 Cal. App. 4th 111, 126-127 (2002). To that end,

California law is equally clear that “it must appear ‘in express terms’ that the payment is

intended as a full satisfaction of the disputed account[,]” and “there must be a definite indication

either on the check or in the accompanying letter that it is intended as full payment of a disputed

claim.” Biaggi v. Sawyer, 75 Cal. App. 2d 105, 114 (1946) (italics in original).22


20
   See Ex. 1 [AAOG Agreement] at p. 8, Ex. 2 [KRH Agreement] at p. 7.
21
   See Joinder at p. 5, ¶ 7.
22
   See also, e.g., Messer v. Tait’s, Inc., 121 Cal. App. 698, 701 (1932) (holding that there is no accord and


22281110v.2                                          11
         19.      Here, the only documents allegedly supporting the Debtors’ Alleged Accord and

Satisfaction Defense—emails from their Secretary and General Counsel requesting invoices for

the New Transaction Advance Consulting Fees, and the invoices for the New Transaction

Advance Consulting Fees themselves—indisputably do not contain the legally required,

unambiguous statement that the Debtors’ payment of those invoices remotely related to, much

less were made in complete satisfaction of, Niagara’s entitlement to its contractually mandated

$4.126 fee on the September 2016 Transactions.23 To the contrary, those invoices establish—on

their face—that the Debtors’ payment of the New Transaction Advance Consulting Fees

pertained exclusively to “Consulting Services,” falling well-short of what is legally required to

establish an accord and satisfaction defense, particularly given the parties’ admitted financial

sophistication and the significant amount of money in dispute. See Golden West Baseball Co. v.

City of Anaheim, 25 Cal. App. 4th 11, 48 (1994) (“no reasonably sophisticated business person

would rely upon oral pronouncements . . . in lieu of written permission.”).24




satisfaction as a matter of law unless the instrument of payment “upon its face contained a statement that it was in
full payment or unless the offer was clearly in some unequivocal way made upon such condition.”); Berger v. Lane,
190 Cal. 443, 451-452 (1923) (“In all the cases that have been called to our attention in which a satisfaction has been
held to have been conclusively expressed in writing, the writing in some form shows without question that the
acceptance of the [e]nclosure was clearly intended to be a satisfaction in full of the claim. This sometimes is shown
by the express words used in the body of the check or by an accompanying receipt stating that the amount sent is in
full of all demands. Of course, the statements, declarations, and acts of the parties are to be considered and weighed
in arriving at the understanding of the parties, but they must be of such a character as to express in a clear manner
the intention of the parties to be affected. Neither the language of the receipt nor the check here involved can be
said to be conclusive on the case at bar.”); 1 California Jurisprudence 3d Accord and Satisfaction, Compromise,
Settlement and Release at §§ 17 (“However, if the debtor’s intention that a check is to be in full payment is
undisclosed either in the check or in the accompanying letter, it cannot bind the creditor. Thus, if the intention is not
clearly communicated to the creditor with the remittance, there is no accord and satisfaction as a matter of law even
if the creditor retains and uses the remittance.”); 18 (“A tender accompanied by vague or indefinite terms which do
not clearly identify that the offer or tender is conditioned on acceptance constituting payment in full is insufficient to
establish an accord and satisfaction.”).
23
   See Ex. 5 [11/15/16 and 12/14/16 Invoices]; Ex. 8 [11/15/16 email between R. Deutschman and D. Katz].
24
    See also In re Brueckner, 147 B.R. 685, 687 (Bankr. W.D. Pa. 1992) (holding that it was “implausible” and
“defie[d] belief” that an “experienced and sophisticated [debtor]” would have relied on an “oral agreement” not to
seek contribution against a co-obligor where the parties had entered into a written agreement concerning that same
subject matter).


22281110v.2                                                12
                     2.       The Debtors’ Alleged Fraudulent Inducement Defense is Equally
                              Meritless.

           20.       The Debtors’ Alleged Fraudulent Inducement Defense—premised upon Niagara’s

and Global’s alleged failure to disclose publicly available court records pertaining to unrelated

litigation exclusively involving Cappello Capital Corp. (“Capital”), an admitted non-party to the

AAOG and KRH Agreements, more than two years earlier (the “Prior Capital Action”)25—is

similarly incapable of exonerating the Debtors for their breach of those agreements. That is

because governing California law is clear that a claim for fraudulent inducement is not legally

viable where, as here, the alleged misrepresentations or omissions have no bearing on the value

of the goods or services exchanged under the parties’ agreement. Thus, as plainly stated in and

established by the following representative authorities:

                    Service by Medallion, Inc., 44 Cal. App. 4th 1807, 1818-1819 n. 2 (1992) (finding
                     that “[v]iewed in terms of materiality, [a] false representation which cannot
                     possibly affect the intrinsic merits of a business transaction must necessarily be
                     immaterial because reliance upon it could not produce injury in a legal sense,”
                     and holding that the trial court properly dismissed the plaintiff’s action because
                     even if the defendant’s alleged misrepresentation concerning its intent to maintain
                     a non-unionized facility induced plaintiff to enter a contract to perform services
                     for defendant, that misrepresentation “had no effect on the value of the bargain
                     [plaintiff] received[,]” namely payment for services rendered) (emphasis added);

                    Hill v. Wrather, 158 Cal. App. 2d 818, 822-824 (1958) (rejecting proposition that
                     a party can adequately plead fraud based on misrepresentations having “no
                     bearing upon the value of either the property or the services bargained for,” and
                     finding that: “The essence of [cross-complainants’] charge of fraud is that they
                     were induced to enter into these two related transactions in reliance upon an
                     alleged representation that [cross-defendants] were not married to each other. It is
                     asserted that by virtue of this false representation and the concealment of the
                     intimate personal relationship . . . , [cross-complainants] thought they were
                     dealing with two independent individuals whose relationship had been, and was at
                     that time, purely a business one. [They] further allege that had they known the
                     true relationship between [cross-defendants], they would not have [entered the
                     transactions at issue purchasing one cross-defendant’s stock and increasing the
                     other cross-defendant’s share of the company in exchange for her management of
                     the business]. The allegedly concealed and misrepresented relationship between

25
     See Joinder at pp. 6-7, Section III.


22281110v.2                                           13
                    [cross-defendants] must be regarded as wholly collateral and immaterial since it
                    had no bearing upon the value of either the property or the services which [cross-
                    complaints] bargained for. There is no allegation in [the] pleadings, nor any
                    suggestion in their briefs, that the value of the stock which they acquired was less
                    than they paid for it or that [the cross-defendant] failed in any respect to perform
                    faithfully and competently the services that she was expected to perform in the
                    management of the business. A false representation which cannot possibly affect
                    the intrinsic merits of a business transaction must necessarily be immaterial
                    because reliance upon it could not produce injury in a legal sense.”) (emphasis
                    added).

           21.      Consistent with controlling California law, the Prior Capital Action is legally

incapable of relieving the Debtors of their contractual payment obligations on the September

2016 Transactions. Indeed, the Debtors do not even attempt to allege that the Prior Capital

Action had any effect upon the legality or quality of the investment banking services Niagara and

the Global-Affiliated Niagara Representatives rendered under the AAOG and KRH Agreements.

Nor could they ever legally do so, particularly where Niagara’s and the Global-Affiliated

Niagara Representatives’ provisions of those services indisputably resulted in the recapitalization

of $230 million of the Debtors’ debt from March 2014 to September 2015, and correspondingly

maintained the Debtors’ solvency for years despite their corporate mismanagement and declining

oil prices.

                    3.        The Alleged First Lien Swap Defense Also is Legally Meritless.

           22.      The Debtors’ Alleged First Lien Swap Defense rests on two demonstrably false

premises: that (i) the Debtors supposedly did not hire the Improperly Retained Consultants as

“advisors” to negotiate the September 2016 Transactions; and that (ii) the September 2016

Transactions allegedly did not constitute new “Transactions” under the AAOG and KRH

Agreements.26 Neither contention can withstand scrutiny.




26
     See Joinder at pp. 7-8, Section IV.


22281110v.2                                          14
         23.      First, the falsity of the Debtors initial premise is established by, and manifest in,

the admissions contained in the AAOG Special Report, which, among other things, confirm that

the Debtors hired and paid the Improperly Retained Consultants to serve as the Debtor’s

“strategic advisors” for the express purpose of “assist[ing] AAOG in accomplishing the goal of

achieving a debt restructuring to ameliorate the issues caused by the GE Default Notice[,]” and

in a conceded attempt to avoid paying Niagara “the fees and costs the Company would incur as a

result of, and in potentially curing, the [GE] Default Notice.”27

         24.      Second, the falsity of the Debtors’ remaining premise is established by the plain

language of the AAOG and KRH Agreements themselves under which the Debtors were

required to pay Niagara specified fees upon the closing of any “Transaction” during the terms of

those Agreements.28 Here, it is indisputable that the September 2016 Transactions closed prior

to the expiration of the minimum three-year terms of the AAOG and KRH Agreements, and that,

under the express terms of those agreements, the September 2016 Transactions consisted of two

separate and distinct “Transactions[,]” each entitling Niagara to a separate fee.29 Specifically,

AB’s replacement of GE’s first lien debt constituted a “Recapitalization” of $87.6 million in

senior debt with no equity component, while AB’s second lien debt constituted a

“Recapitalization” of $51.673 million in subordinated debt, respectively entitling Niagara to fees

of $1.908 million and $2.254 million. Under governing California law, where, as here, “contract

27
   See Ex. 4 [AAOG Special Report] at pp. 5, 7-11 (emphasis added).
28
   See Ex. 1 [AAOG Agreement] at pp. 4-6 (requiring the payment of fees to Niagara upon the “Closing” of any
“Transaction” with any “Covered Party” during, or within two years after the expiration or termination of, the
Agreement); Ex. 2 [KRH Agreement] at pp. 3-5 (same).
29
   In confirmation of those facts, both the AAOG and KRH Agreements expressly contemplated and provided that a
“Recapitalization” not only could occur as a “stand alone Transaction or in connection with a related Transaction[,]”
but also expressly distinguished between senior and subordinated debt “Recapitalizations.” See Ex. 1 [AAOG
Agreement] at pp. 2 (defining a “Recapitalization” as a transaction involving the “issuance of any indebtedness or
equity securities by the Company to a Covered Party . . . whether as a standalone Transaction or in connection with
a related Transaction.”); 4-5 (defining the fees payable upon the “Closing” of different types of “Recapitalization[s]
either as a separate Transaction or in conjunction with another Transaction”); Ex. 2 [KRH Agreement] at pp. 2, 4
(same).


22281110v.2                                              15
language is clear and explicit and does not lead to absurd results, [courts] ascertain intent from

the written terms and go no further.” People ex rel. Lockyer v. R.J. Reynolds Tobacco Co., 107

Cal. App. 4th 516, 524 (2003) (internal quotation marks omitted).

        25.      Third, the contention that September 2016 Transactions did not constitute new

“Transactions” further is belied by the Debtors’ own written admissions to their shareholders

establishing that:

                the Debtors wanted to avoid using Niagara and the Global-Affiliated Niagara
                 Representatives to negotiate a refinancing transaction with AB precisely because
                 there allegedly would not be sufficient funds to pay the contractually required fees
                 on such a transaction;30

                AB’s purchase of GE’s loan “was an outcome that was by no means assured,”
                 and therefore required the use of outside financial advisors;31 and

                the September 2016 Transactions “resulted in . . . new amortization payments on
                 both [first and second lien] credit facilities, new loan covenants and interest rates
                 on both credit facilities, and [new] warrants being issued to AB/GS to purchase
                 AAOG stock.”32

        As established by their own documents and admissions, the Debtors’ Alleged First Lien

Swap Defense is legally baseless.

                 4.       The Alleged Supersession Defense Similarly is Legally Baseless.

        26.      In a final attempt to avoid the consequences of their contractual breaches, the

Debtors’ Alleged Supersession Defense asserts that Niagara’s fee entitlement is only enforceable

against KRH because the KRH Agreement allegedly superseded and legally obviated the AAOG

Agreement. Even putting aside the inalienable facts that the KRH Agreement not only omits any

supersession language whatsoever, but also was separately executed in the name of KRH alone,

the Debtors’ Alleged Supersession Defense is legally precluded by the dispositive law holding


30
   See Ex. 4 [AAOG Special Report] at p. 9.
31
   See id. (emphasis added).
32
   See id. at pp. 8-9 (emphasis added).


22281110v.2                                       16
that as a subsidiary, KRH cannot modify the contractual obligations of its parent corporation,

AAOG, absent an alter ego relationship between those companies.                           See, e.g., Davidson v.

Seterus, Inc., 21 Cal. App. 5th 283, 305 (2018) (absent an alter ego relationship, a parent

corporation and its subsidiary are “distinct” legal entities that are not responsible for, or affected

by, each other’s acts).33 Accordingly, the Debtors’ Alleged Supersession Defense fails as a

matter of law absent the existence of an alter ego relationship between AAOG and KRH, which

relationship the Debtors necessarily and expressly deny in proffering that defense.

                                                 CONCLUSION

         27.      Camden requests that the Court grant summary judgment with respect to all

affirmative defenses that the Debtors assert with respect to the Camden Claims. With no

affirmative defense legally cognizable against them, and no dispute as to their contractual basis,

the Camden Claims are required to be estimated in the full amount as filed.

Dated: January 28, 2019.




33
   See also, e.g., Maltz v. Union Carbide Chemicals & Plastics Co., Inc., 992 F. Supp. 286, 300 (S.D.N.Y. 1998)
(“Generally, parent and subsidiary corporations are treated as separate legal entities, and a contract by one does not
legally bind another.”); T&S Prods. v. United States, 48 Fed. Cl. 100, 111 (2000) (“It is a ‘well established principle
that a parent corporation and a subsidiary are in law separate and distinct entities, and under ordinary circumstances
a contract in terms and in name with one corporation cannot be treated as that of both . . . .’”).


22281110v.2                                               17
              Respectfully submitted,

              JACKSON WALKER L.L.P.
              112 East Pecan, Suite 2400
              San Antonio, Texas 78205
              (210) 978-7700 – Telephone
              (210) 978-7790 - FAX

              /s/ Jennifer F. Wertz
              J. Scott Rose
              State Bar No. 17252800
              (210) 978-7760 – Direct Dial
              (210) 242-4645 – Direct Fax
              Email address: srose@jw.com
              Jennifer F. Wertz
              State Bar No. 24072822
              100 Congress Avenue, Suite 1100
              Austin, TX 78701
              (512) 236-2247 – Direct Dial
              (512) 391-2147 – Direct Fax
              Email address: jwertz@jw.com

              PEPPER HAMILTON LLP
              4 Park Plaza, Suite 1200
              Irvine, California 92614-5955
              (949) 567-3528
              (866) 224-0916 – FAX
              Alan J. Kessel (admitted pro hac vice)
              CA State Bar No. 130707
              Email Address: kessela@pepperlaw.com
              Kay S. Kress (admitted pro hac vice)
              MI State Bar No. P39339
              Email Address: Kressk@pepperlaw.com

              COUNSEL FOR CAMDEN FINANCIAL
              SERVICES




22281110v.2     18
